DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 December 2021 has been entered.
Claim Interpretation
The specification (e.g., see “… Detector unit (DU): a relatively isolated module, which consists of data transfer, clock control, signal processing, etc. A region might have 10-20 DUs. Timing offset/drift due to clock distribution could be on a DU basis … For example, a DU might contain 500 to 1000 crystals, so calibrating the DU offset requires approximately ✓(500 to 1000) or 20-30 times shorter acquisition time than calibrating the crystal offset (and this ignores computation time) …” in the seventh paragraph on pg. 12 and the first paragraph on pg. 13) serves as a glossary (MPEP § 2111.01) for the claim term “detector unit”.
The specification (e.g., see “… Non-energy­dependent relative timing offset per crystal within opposite DU pairs and timing walk correction coefficient per crystal are calculated from positron-emitting line source data …” in the last paragraph on pg. 14) serves as a glossary (MPEP § 2111.01) for the claim term “within each of a plurality of [[a]] sets of detector units
The specification (e.g., see “… whereas non-energy-dependent timing offset between DUs are calculated from internal radiation data …” in the last paragraph on pg. 14) serves as a glossary (MPEP § 2111.01) for the claim term “between the plurality of sets of detector units”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-8 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2016/0299240) in view of Rothfuss et al. (US 2015/0301201).
	In regard to claims 1, 15, and 16,Cho et al. disclose a method of performing timing calibration in positron emission tomography (PET), comprising:
(a) obtaining relative timing offset within each of a plurality of sets of detector units by placing a limited extent annihilation radiation source in a field of view (FOV) of a PET scanner, wherein each of the plurality of sets of detector units is at least one of a pair of coincident detector units and a set of detector units that are coupled by coincidence through the limited extent source (e.g., “… event data from a centrally positioned positron emitting source may also be collected during this act. A centrally positioned positron emitting source may be a cylinder phantom. The events from the phantom may be processed … For each detected event, at least one time mark as well as energy deposition and position information are collected … processing unit 111 identifies coincidences in detectors and/or detector units across from each other within a PET detector ring, due to … positron annihilation radiation (511 keV gamma pairs) from the cylinder phantom …” in paragraphs 79 and 80);
(b) correcting the relative timing offset within each of the plurality of sets of detector units (e.g., “… Time alignment may be used to calculate individual timing offsets for each of the crystals or detector units. These offsets may then later be deleted from the time marks in the post-processing of events in actual patient or object scans … processing unit 111 solves for average timing differences between all detector pairs used in scanner coincidence acquisitions, and/or the average timing differences between all detector unit pairs ( … across the ring) used in scanner ” in paragraphs 70 and 81);
(c) calibrating timing offset between the plurality of sets of detector units using an internal radiation (e.g., “… radiation event (also referred to as self-activity) in any of the scintillators (202, 204) in a detector unit may trigger the processing unit 111 for data collection … 'coincidence mode' occurs when the event is collected only when both of the triggers from two adjacent detector units fall into a short time window (for example, a few nano-seconds) … self-activity event data is acquired for one or more detector units … processing unit 111 solves for average timing differences between all detector pairs used in scanner coincidence acquisitions, and/or the average timing differences between all detector unit pairs ( … adjacent … ) used in scanner coincidence acquisitions …” in paragraphs 38 and 81); and
(d) determining a total timing offset as a sum of the corrected relative timing offset within each of the plurality of sets of detector units and the calibrated timing offset between the plurality of sets of detector units (e.g., “… processing unit 111 solves for average timing differences between all detector pairs used in scanner coincidence acquisitions, and/or the average timing differences between all detector unit pairs (both adjacent and across the ring) used in scanner coincidence acquisitions …” in paragraph 81 or alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the “average timing differences” comprises a sum of the corrected relative timing offset within the set of processing units and the calibrated timing offset between the set of processing units so as to achieve the goal of “offsets may then later be deleted from the time marks in the post-processing of events in actual patient or object scans”).
 et al. lacks an explicit description that the “image processing, such as reconstruction” comprises time of flight (TOF) reconstruction.  However, reconstruction algorithms are well known in the art (e.g., see “… when two gamma photons are captured at respective scintillators, the positron that was annihilated to yield the gamma photons is assumed to have originated somewhere along a line of response (LOR) between the two scintillator crystals. Based on timing information, e.g., respective times of detection at the scintillator crystals corresponding to each detected gamma photon can be used to determine the position of the annihilation event along the line between the scintillator crystals. Because the annihilation event typically occurs very close (e.g., 1 mm) to the site of positron emission from the radioisotope, the location of the tracer that led to the annihilation event can be determined. An image such as a 3D PET image can be computed based on many such gamma photon detections …” in paragraph 4 of Rothfuss et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional reconstruction algorithm (e.g., comprising “Based on timing information, e.g., respective times of detection at the scintillator crystals corresponding to each detected gamma photon can be used to determine the position of the annihilation event along the line between the scintillator crystals”) for the unspecified reconstruction algorithm of Cho et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional reconstruction algorithm (e.g., comprising time of flight  et al.
	In regard to claim 2 which is dependent on claim 1, Cho et al. also disclose that the correcting the relative timing offset includes correcting timing walk (e.g., “… relative time-walk difference to the one at the 511 keV energy level is the correction factor for the time-walk at each energy level. The correction values may be stored in a memory. The curve is not smooth due to the limited data statistics, but with iteration, a smoothed correction curve may be generated. There may be alternative ways of finding the corrections, for example, using Breuer's statistical method …” in paragraph 65).
	In regard to claim 3 which is dependent on claim 2, Cho et al. also disclose that the correcting timing walk includes non-linear timing walk correction (e.g., “… relative time-walk difference to the one at the 511 keV energy level is the correction factor for the time-walk at each energy level. The correction values may be stored in a memory. The curve is not smooth due to the limited data statistics, but with iteration, a smoothed correction curve may be generated. There may be alternative ways of finding the corrections, for example, using Breuer's statistical method …” in paragraph 65).
	In regard to claim 4 which is dependent on claim 1, Cho et al. also disclose that internal radiation is radiation which results from decay of radioactive material that is part of a scintillator array of the PET scanner (e.g., “… isotope Lu-176 occurs naturally in a LSO scintillator. Lu-176 decay produces a radiation event including a beta particle (the maximum energy of 596 keV-596,000 electronvolts) and three gamma (88 keV, 202 keV and 307 keV) particles in coincidence. FIG. 2 illustrates the Lu-176 decay scheme. The radioactive decay may be identified by detectors with certain design characteristics, and used for detector self-setup and self-calibration. While Lu-176 is used in the following examples, the detectors may use alternative materials to produce a radiation event. For example, a radioactive substance can be added to the composition of a scintillator without or with less intrinsic activity. Alternatively, an additional source with very low activity can be added to the detector but outside of ” in paragraphs 34 and 38).
	In regard to claim 5 which is dependent on claim 4, Cho et al. also disclose that a decay process of the internal radiation includes at least two nearly simultaneous emissions from which coincidence events are formed (e.g., “… isotope Lu-176 occurs naturally in a LSO scintillator. Lu-176 decay produces a radiation event including a beta particle (the maximum energy of 596 keV-596,000 electronvolts) and three gamma (88 keV, 202 keV and 307 keV) particles in coincidence … group of events inside the circle 507 are the coincidence events from the two detector units. The two events both have time marks at very narrow time windows (e.g., coincidence window set to 4 ns) so that the difference of two time marks is small … two 202 and 307 keV gamma event peaks are more clearly displayed after the coincidence qualification com­pared to shown in singles mode acquisition in FIG. 4. The 88 keV gammas may be absorbed by LSO and may not scatter into the next detector unit …” in paragraphs 34 and 41).
	In regard to claim 6 which is dependent on claim 4, Cho et al. also disclose that a decay process of the internal radiation includes an emission from which coincidence events can be formed from Compton scattering in detectors caused by the emission (e.g., “… isotope Lu-176 occurs naturally in a LSO scintillator. Lu-176 decay produces a radiation event including a beta particle (the maximum energy of 596 keV-596,000 electronvolts) and three gamma (88 keV, 202 keV and 307 keV) particles in coincidence … group of events inside the circle 507 are the coincidence events from the two detector units. The two events both have time marks at very narrow time windows (e.g., coincidence window set to 4 ns) so that the difference of two time marks is small … two 202 and 307 keV gamma event peaks are more clearly displayed after the coincidence qualification compared ” in paragraphs 34 and 41).
	In regard to claim 7 which is dependent on claim 1, Cho et al. also disclose that the internal radiation is present in at least one of: the scintillator, an adhesive holding a reflector in place, the reflector itself, or a detector housing (e.g., “… isotope Lu-176 occurs naturally in a LSO scintillator. Lu-176 decay produces a radiation event including a beta particle (the maximum energy of 596 keV-596,000 electronvolts) and three gamma (88 keV, 202 keV and 307 keV) particles in coincidence. FIG. 2 illustrates the Lu-176 decay scheme. The radioactive decay may be identified by detectors with certain design characteristics, and used for detector self-setup and self-calibration. While Lu-176 is used in the following examples, the detectors may use alternative materials to produce a radiation event. For example, a radioactive substance can be added to the composition of a scintillator without or with less intrinsic activity. Alternatively, an additional source with very low activity can be added to the detector but outside of the scintillator crystals … radiation event (also referred to as self-activity) in any of the scintillators (202, 204) in a detector unit may trigger the processing unit 111 for data collection …” in paragraphs 34 and 38).
	In regard to claim 8 which is dependent on claim 1, Cho et al. also disclose that the internal radiation is Lu-176 (e.g., “… isotope Lu-176 occurs naturally in a LSO scintillator. Lu-176 decay produces a radiation event including a beta particle (the maximum energy of 596 keV-596,000 electronvolts) and three gamma (88 keV, 202 keV and 307 keV) particles in coincidence. FIG. 2 illustrates the Lu-176 decay scheme. The radioactive decay may be identified by detectors with certain design characteristics, and used for detector self-setup and self-calibration. While Lu-176 is used in the following examples, the detectors may use alternative materials to produce a radiation event. For example, a radioactive substance can be added to the composition of a scintillator without or with less intrinsic activity. Alternatively, an additional source with very low activity can be added to the detector but outside of the ” in paragraphs 34 and 38).
	In regard to claim 17, Cho et al. disclose an imaging positron emission tomography (PET) system comprising:  a limited extent annihilation radiation source arranged in an imaging region of the imaging system (e.g., “… centrally positioned positron emitting source may be a cylinder phantom …” in paragraph 79); a detector configured to detect coincident event pairs resulting from annihilation of positrons (e.g., “… PET detector 100, a radiotracer that emits the positrons is introduced into the object 101 … creation of two signals at the same time ("in coincidence") is an indication that there was an annihilation somewhere in the column or line of response (LOR) connecting the associated detectors. During a scan, coincidence counts are recorded for each LOR. The number of coincidence counts obtained on a particular LOR indicates an amount of gamma ray pairs traveling along that line during the scan. The data is stored in memory. From the line of response data, 2D and 3D images may be generated using image processing, such as reconstruction …” in paragraph 28); and circuitry configured to perform timing calibration of the PET system (e.g., “… As presented in the following sections, the acts may be performed using any combination of the components indicated in FIG. 1. The following acts may be performed by the processing unit 111, an imaging unit, a separate processor, or a combination thereof …” in paragraph 77) by
(a) obtaining relative timing offset within each of a plurality of sets of detector units via the limited extent annihilation radiation source in a field of view (FOV) of the PET scanner (e.g., “… event data from a centrally positioned positron emitting source may also be collected during this act. A centrally positioned positron emitting source may be a cylinder phantom. The events from the phantom may be processed … For each detected event, at least one time mark as well as energy deposition and position information are collected … processing unit 111 identifies coincidences in detectors and/or detector units across from each other within a PET ” in paragraphs 79 and 80);
(b) correcting the relative timing offset within each of the plurality of sets of detector units (e.g., “… Time alignment may be used to calculate individual timing offsets for each of the crystals or detector units. These offsets may then later be deleted from the time marks in the post-processing of events in actual patient or object scans … processing unit 111 solves for average timing differences between all detector pairs used in scanner coincidence acquisitions, and/or the average timing differences between all detector unit pairs ( … across the ring) used in scanner coincidence acquisitions. The timing differences are used to build time alignment tables …” in paragraphs 70 and 81);
(c) calibrating timing offset between the plurality of sets of detector units using an internal radiation (e.g., “… radiation event (also referred to as self-activity) in any of the scintillators (202, 204) in a detector unit may trigger the processing unit 111 for data collection … 'coincidence mode' occurs when the event is collected only when both of the triggers from two adjacent detector units fall into a short time window (for example, a few nano-seconds) … self-activity event data is acquired for one or more detector units … processing unit 111 solves for average timing differences between all detector pairs used in scanner coincidence acquisitions, and/or the average timing differences between all detector unit pairs ( … adjacent … ) used in scanner coincidence acquisitions …” in paragraphs 38 and 81); and
(d) determining a total timing offset as a sum of the corrected relative timing offset within each of the plurality of sets of detector units and the calibrated timing offset between the plurality of sets of detector units (e.g., “… processing unit 111 solves for average timing differences between all detector pairs used in scanner coincidence acquisitions, and/or the average timing differences between all detector unit pairs (both adjacent and across the ” in paragraph 81 or alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the “average timing differences” comprises a sum of the corrected relative timing offset within the set of processing units and the calibrated timing offset between the set of processing units so as to achieve the goal of “offsets may then later be deleted from the time marks in the post-processing of events in actual patient or object scans”).
The system of Cho et al. lacks an explicit description that the “image processing, such as reconstruction” comprises time of flight (TOF) reconstruction.  However, reconstruction algorithms are well known in the art (e.g., see “… when two gamma photons are captured at respective scintillators, the positron that was annihilated to yield the gamma photons is assumed to have originated somewhere along a line of response (LOR) between the two scintillator crystals. Based on timing information, e.g., respective times of detection at the scintillator crystals corresponding to each detected gamma photon can be used to determine the position of the annihilation event along the line between the scintillator crystals. Because the annihilation event typically occurs very close (e.g., 1 mm) to the site of positron emission from the radioisotope, the location of the tracer that led to the annihilation event can be determined. An image such as a 3D PET image can be computed based on many such gamma photon detections …” in paragraph 4 of Rothfuss et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a e.g., comprising “Based on timing information, e.g., respective times of detection at the scintillator crystals corresponding to each detected gamma photon can be used to determine the position of the annihilation event along the line between the scintillator crystals”) for the unspecified reconstruction algorithm of Cho et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional reconstruction algorithm (e.g., comprising time of flight (TOF) reconstruction, in order to achieve higher spatial resolution) as the unspecified reconstruction algorithm of Cho et al.
	In regard to claim 18 which is dependent on claim 17, Cho et al. also disclose that the correcting the relative timing offset includes correcting timing walk, which includes non-linear timing walk correction (e.g., “… relative time-walk difference to the one at the 511 keV energy level is the correction factor for the time-walk at each energy level. The correction values may be stored in a memory. The curve is not smooth due to the limited data statistics, but with iteration, a smoothed correction curve may be generated. There may be alternative ways of finding the corrections, for example, using Breuer's statistical method …” in paragraph 65).
	In regard to claim 19 which is dependent on claim 17, Cho et al. also disclose that the circuitry is configured to obtain a portion of data from the internal radiation and the limited extent annihilation radiation source separately (e.g., “… In addition to the self-activity events, event data from a centrally positioned positron emitting source may also be collected during this act …” in paragraph 79).  Alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the circuitry of Cho et al. to obtain a portion of data from the internal radiation e.g., to obtain additional count data from internal radiation having less intrinsic activity than needed to achieve a desired counting statistic).
	In regard to claim 20 which is dependent on claim 17, Cho et al. also disclose that the circuitry is configured to obtain a portion of data from the internal radiation and the limited extent annihilation radiation source simultaneously (e.g., “… In addition to the self-activity events, event data from a centrally positioned positron emitting source may also be collected during this act …” in paragraph 79).
Claim(s) 9-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. in view of Rothfuss et al. as applied to claim(s) 1 above, and further in view of Sanders Medical Products (Nuclear Medicine Calibration Source Model PET-XXX/YY (June 2015), 7 pages).
	In regard to claim 9 which is dependent on claim 1, while Cho et al. also disclose that the limited extent annihilation radiation source is a positron emitting source (e.g., “… centrally positioned positron emitting source …” in paragraph 79), the method of Cho et al. lacks an explicit description that the limited extent annihilation radiation source comprises a limited extent source with an extent so that each crystal of the scanner is coupled to many crystals in a set of detector units other than the plurality of sets of detector units.  However, PET calibration sources are well known in the art (e.g., see “… ISOTOPE Germanium 68 … Ø1.7mm min-6.0mm max …” on pg. 1 and in attachment 1 of Sanders Medical Products’ Nuclear Medicine Calibration Source Model PET-XXX/YY).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than ”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional positron emitting source (e.g., Sanders Medical Products’ Nuclear Medicine Calibration Source Model PET-XXX/YY) for the unspecified positron emitting source of Cho et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional positron emitting source (e.g., a commercially available 6 mm diameter Ge-68 line source) as the unspecified positron emitting source of Cho et al.  It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that a 6 mm diameter line source centrally located within a detector ring (sized to fit an human torso) would define a solid angle having a vertex at one 2 mm crystal pixel (e.g., “… crystals (pixels) (for example, 2 to 4 mm square) …” in paragraph 37) with many 2 mm crystal pixels across the detector ring that are within said solid angle and thus each 2 mm crystal pixel of the scanner is coupled by LORs to many 2 mm crystal pixels in a set of detector units other than the plurality of sets of detector units.
	In regard to claims 10-12 and 14 which are dependent on claim 1, while Cho et al. also disclose that the limited extent annihilation radiation source is a positron emitting source (e.g., “… centrally positioned positron emitting source …” in paragraph 79), the method of Cho et al. lacks an explicit description that the “… centrally positioned positron emitting source …” is at least one of a Ge-68 line source, a F18-FDG line source or a Na-e.g., see “… ISOTOPE Germanium 68 … Ø1.7mm min-6.0mm max …” on pg. 1 and in attachment 1 of Sanders Medical Products’ Nuclear Medicine Calibration Source Model PET-XXX/YY).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional positron emitting source (e.g., Sanders Medical Products’ Nuclear Medicine Calibration Source Model PET-XXX/YY) for the unspecified positron emitting source of Cho et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional positron emitting source (e.g., a commercially available Ge-68 line source having a narrowest cross-sectional extent of less than 10 mm) as the unspecified positron emitting source of Cho et al.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. in view of Rothfuss et al. as applied to claim(s) 1 above, and further in view of Leroux et al. (Time discrimination techniques using artificial neural networks for positron emission tomography, IEEE Transactions on Nuclear Science, Vol. 56, no. 3 (June 2009), pp. 588-595).
	In regard to claim 13 which is dependent on claim 1, while Cho et al. also disclose (paragraph 65) that there “… may be alternative ways of finding the corrections …”, the  et al. lacks an explicit description that the “alternative ways” comprise the timing offset per detector unit is calculated using neural networks.  However, timing correction algorithms are well known in the art (e.g., see “… the use of two crystal-APD detectors in coincidence to adjust the network weights. In this case, two independent networks, like the one illustrated in Fig. 2, are trained simultaneously. Since no ideal timing reference can be provided in this case, the learning criteria consists in minimizing the difference between the estimated time found by the two neural networks, each receiving one of the known coincident event signal at their input. This can be achieved by using the position of the middle time point from both network outputs as a target value for the back-propagation weight updating rule. The main advantage of this method is that the training can be performed with the digital signals generated by the crystal-APD detectors of the PET apparatus, avoiding the need for an external fast PMT detector. Independent training of the ANN weights can therefore be performed to obtain the best timing resolution for each individual detector in the PET scanner. In other words, one can adjust the timing parameters for the intrinsic characteristics and SNR of each individual detector …” in the third section IV.C paragraph of Leroux et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional timing correction algorithm (e.g., “the learning criteria consists in minimizing the difference between the estimated time found by the two neural networks, each receiving one of the known coincident event signal at their input”) for the unspecified timing correction algorithm of Cho et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the e.g., comprising the timing offset per processing unit is calculated using neural networks) as the unspecified timing correction algorithm of Cho et al.
Response to Arguments
Applicant's arguments filed 27 December 2021 have been fully considered but they are not persuasive.
Applicant argues that the cited prior art only calculates timing differences between individual detectors within a pair of detectors on a pair-by-pair basis.  Examiner respectfully disagrees.  In this case, Cho et al. state (paragraphs 29, 30, 79, and 81) that “… each of the detector units 105, 107, 109, may represent a composite detector that includes multiple (for example, a 2x2 array) detector units) … By grouping multiple crystals into a detector unit, the position and energy signals are multiplexed into fewer signals, and a single timing signal is created to generate a single event arrival time measurement … event data from a centrally positioned positron emitting source may also be collected during this act. A centrally positioned positron emitting source may be a cylinder phantom. The events from the phantom may be processed … For each detected event, at least one time mark as well as energy deposition and position information are collected … Using both sets of events (self-activity and event data from a phantom) may allow the processing unit 111 to compare difference from both adjacent detector units and those across the ring allowing for a more efficient and quicker configuration …”.  Thus Cho et al. teach or suggest coincident detector unit pairs wherein each of the detector unit pairs comprise multiple crystals have a single event arrival time measurement so as to “compare difference” in order to eliminate timing differences “both” within each detector unit pair (e.g., “those across the ring”) and also to eliminate timing differences between detector unit pairs (e.g., “adjacent detector units”).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shun Lee whose telephone number is (571)272-2439.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on (571)272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SL/
Examiner, Art Unit 2884

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884